Citation Nr: 0429954	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  03-31 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for gastroesophageal reflux disease.

2.  Entitlement to an initial disability rating in excess of 
20 percent for status post lumbar surgery for herniated disc 
and spondylolisthesis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June to August 1995 
and from September 1995 to December 2002.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The RO, in relevant part, granted 
service connection for gastroesophageal reflux disease (GERD) 
and assigned an initial noncompensable evaluation, and 
granted service connection for status post lumbar surgery for 
herniated disc and spondylolisthesis and assigned an initial 
20 percent evaluation.  The veteran timely perfected an 
appeal of these determinations to the Board.  In August 2003, 
the RO granted a 10 percent evaluation for the veteran's 
GERD.  The veteran has not indicated that he is satisfied 
with this rating.  Thus, the claim is still before the Board.  
AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

In May 2004, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing in Montgomery, Alabama.  

The issue of status post lumbar surgery for herniated disc 
and spondylolisthesis is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's gastroesophageal reflux disease is manifested 
by symptoms of pain and epigastric distress with pyrosis and 
regurgitation accompanied by substernal pain, but is not 
productive of considerable impairment of health.  
CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.3, 4.114, Diagnostic Code 7346 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board observes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 was enacted.  Pub. L. 
No. 106-475, 114 Stat. 2096 [hereinafter VCAA].  This 
liberalizing law and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

In the instant case, the record reflects that VA has made 
reasonable efforts to notify the veteran of the information 
and medical and lay evidence necessary to substantiate his 
claim.  In January 2003, the RO informed the veteran of the 
information and evidence necessary to establish a claim for 
service connection.  In August 2003, the RO informed the 
veteran and his representative of the information and 
evidence necessary to establish a claim for an increased 
rating.  Additionally, the veteran was provided with a copy 
of the appealed March 2003 rating decision, August 2003 
rating decision, August 2003 Statement of the Case and 
November 2003 Supplemental Statement of the Case.  These 
documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA, or 
obtained by VA on his behalf.  

Additionally, VA has made reasonable efforts to inform the 
veteran of the evidence he was responsible for submitting and 
what evidence VA would obtain on his behalf.  Specifically, 
in January and August 2003, the RO informed the veteran that 
VA would help in obtaining relevant records, including 
medical and employment records and records from any federal 
agencies.  In this regard, the RO asked the veteran to 
identify any person, agency or company that has records 
pertinent to his claim, so that VA could request those 
records on his behalf.  The RO also asked the veteran to 
inform VA of any additional information or evidence relevant 
to his claim.  Furthermore, the RO informed the veteran that 
it is his responsibility to ensure that VA receives all the 
evidence necessary to support his claim.  Thus, the Board 
finds that the aforementioned correspondences informed the 
veteran of the evidence he was responsible for submitting and 
what evidence VA would obtain in order to substantiate his 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In addition, the Board finds that the veteran was informed 
that he could submit any records in his possession pertaining 
to his claim.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service records, post-service VA and non-VA medical 
records, VA examination report and assertions made by the 
veteran in support of his claim.  Moreover, the veteran has 
not indicated any outstanding records relevant to this 
appeal.

Under the circumstances in this case, the Board finds that 
the veteran has received the notice and assistance 
contemplated by law and adjudication of his claim for an 
initial evaluation in excess of 10 percent for GERD poses no 
risk of prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

Factual Background

A February 2003 VA examination report reflects that the 
veteran does not have any symptoms with respect to his GERD 
as long as he takes his Zantac and does not eat spicy foods.  
Physical examination revealed the abdomen to be soft and 
nontender with no organomegaly or mass present.  Bowel sounds 
were active.  There was no swelling in the left upper 
quadrant that the veteran described.  The area just below the 
ribs on the left side of the abdomen was minimally tender 
without any rebound or guarding.  The impression was GERD 
controlled with Zantac.  The examiner also noted complaints 
of left upper quadrant recurring pain but did not find any 
diagnosis related to this condition at the time, and stated 
that it appeared to be of minimal significance.  

A May 2003 summary report from a private hospital reflects 
complaints of epigastric discomfort and burning chest and 
abdominal pain, and an impression of acute chest pain and 
GERD.  An accompanying chest pain nursing assessment reflects 
nausea, heavy pressure and dull, intermittent chest pain 
relieved by rest.  

VA medical records show that the veteran has been prescribed 
Aciphex from July 2003 to July 2004, and Prilosec since 
February 2004.  

A July 2003 VA treatment note reflects no complaints of pain 
or significant unexplained weight change.  The veteran 
related good appetite and denied dysphagia, abdominal pain, 
nausea, vomiting, diarrhea, constipation, hematemesis, 
melena, hematochezia and altered bowel habits.  The abdomen 
was soft, obese and nontender with normoactive bowel sounds 
times four quadrants, with no masses, guarding, rigidity or 
organomegaly.  

Another July 2003 VA treatment note shows that the veteran 
denied complaints of pain and that there was no weight loss 
or gain of 5 pounds or more in the past month.  

A February 2004 VA treatment note indicates that the 
veteran's medication was changed from Aciphex to Prilosec.

A February 2004 VA treatment note reflects complaints of pain 
in the stomach.  The veteran stated that Aciphex helps at 
times.  There was no weight loss or gain of 5 pounds or more 
in the past month.  

In a February 2004 statement, the veteran's representative 
stated that the veteran's GERD symptoms increase at night, 
requiring him to sleep with his head elevated to prevent 
serious reflux, and that he often has symptoms not explained 
by what he had ingested.

At the May 2004 Board hearing, the veteran testified that he 
has pain in the chest due to acid reflux when his Prilosec is 
not working all the way, and that this occurs 2 or 3 times 
per week.  He explained that it is not actual vomiting but it 
is regurgitation into the throat that causes sore throat and 
bad breath.  He denied being placed on any diet restriction 
but stated that he imposes one on himself, avoiding spicy 
foods.  He stated that he tries to stay elevated when 
sleeping to prevent regurgitation into the throat.  He also 
stated that he missed a couple of days of work last May when 
he had a GERD attack, during which he thought he was having a 
heart attack.  Lastly, the veteran testified that he had 
recently been changed to Prilosec, which helps a little 
better, but that he still has pain and that it does not work 
100 percent.  

Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2003).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2003).  
Where the Rating Schedule does not provide a noncompensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2003).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2003).  

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

The veteran's GERD is currently evaluated as 10 percent 
disabling under Diagnostic Code 7346, 38 C.F.R. § 4.114 
(2004).  Symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health 
warrant a 60 percent evaluation.  Persistently recurrent 
epigastric distress with dysphagia, pyrosis and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health 
warrants a 30 percent evaluation.  Disability with two or 
more of the symptoms for the 30 percent evaluation of less 
severity warrants a 10 percent evaluation.  

After carefully reviewing the record, the Board concludes 
that the preponderance of the evidence is against a finding 
for a disability rating in excess of 10 percent for the 
veteran's GERD.  In this regard, the Board observes that at 
the February 2003 VA examination the veteran stated that he 
does not have any symptoms as long as he takes his Zantac and 
does not eat spicy foods.  The Board acknowledges that the 
veteran complained of left upper quadrant recurring pain but 
observes that the examiner did not find any diagnosis related 
to this condition and stated that it appeared to be of 
minimal significance.  The Board notes the May 2003 summary 
report showing complaints of epigastric discomfort and 
burning chest and abdominal pain; however, the Board observes 
that the impression was of acute symptoms, not persistently 
recurrent.  Additionally, the July 2003 VA treatment note 
shows no dysphagia, abdominal pain, nausea, vomiting, 
diarrhea, constipation, hematemesis, melena, hematochezia, 
altered bowel habits or significant weight change.  The Board 
also notes the February 2004 VA treatment note showing 
complaints of pain in the stomach but again observes that 
there was no weight loss or gain of 5 pounds or more in the 
past month.  Lastly, the Board observes the veteran's May 
2004 testimony that he has chest pain due to acid reflux when 
his medication is not working, and that this occurs 2 or 3 
times per week.  

The Board has considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's GERD.  However, after review, 
the Board observes that there are no other Diagnostic Codes 
for application that would warrant a rating in excess of 10 
percent for his GERD.  

Furthermore, the Board has considered whether the veteran's 
GERD presents an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of extra-schedular ratings is 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2004); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996).  In this regard, the 
Board notes that the veteran's disability has not been shown 
objectively to interfere markedly with employment (i.e., 
beyond that contemplated in the assigned ratings), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  The Board again acknowledges that the veteran was 
hospitalized in May 2003, but the Board reiterates that it 
was for acute symptoms.  Moreover, the veteran has not missed 
work or been hospitalized since that time.  Therefore, the 
Board finds that the criteria for submission for 
consideration of extra-schedular ratings pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Accordingly, 38 C.F.R. § 
3.321(b)(1) does not provide an additional basis for a 
disability rating in excess of 10 percent for the veteran's 
GERD.

In light of the above, the Board concludes that the 
preponderance of the evidence is against the claim for an 
initial disability rating in excess of 10 percent for GERD.  
Thus, the benefit-of-the-doubt rule is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's GERD was more than 10 percent 
disabling.  Thus "staged ratings" are inapplicable to this 
case.


ORDER

An initial disability rating in excess of 10 percent for 
gastroesophageal reflux disease is denied.


REMAND

The veteran contends, in essence, that his service-connected 
status post lumbar surgery for herniated disc and 
spondylolisthesis is more disabling than reflected in the 
original evaluation.  

The Board notes that the VA Schedule for Rating Disabilities 
was revised with respect to the regulations applicable to 
rating intervertebral disc syndrome.  67 Fed. Reg. 54,345 
(Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002)).  Those provisions, which became effective 
September 23, 2002, replaced the rating criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (as in effect through September 
22, 2002).  The Board observes that the regulations were 
further revised, effective from September 26, 2003.  68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003).  Disabilities and injuries of 
the spine are now evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 through 5243, with Diagnostic Code 5243 
as the new code for intervertebral disc syndrome.  A review 
of the record reveals that the RO has not considered these 
revised regulations in the evaluation of the veteran's low 
back disability.  Due process requires that the RO consider 
these regulations prior to appellate consideration of the 
veteran's claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).

Additionally, at the May 2004 Board hearing, the veteran 
testified, in essence, that he has had incapacitating 
episodes.  The veteran also testified that he has flare-ups 
once or twice a week, during which he has intense pain and 
reduced flexibility.  The Board observes that these are new 
symptoms that were not present at the time of the February 
2003 VA examination.  Thus, in light of the new 
symptomatology and regulation changes, the Board observes 
that a VA examination is necessary to determine the current 
severity of the veteran's low back disability.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  T he RO should schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to determine the 
current severity of the veteran's 
service-connected status post lumbar 
surgery for herniated disc and 
spondylolisthesis.  The veteran's claims 
file, to include a copy of this Remand, 
should be made available to and reviewed 
by the examiner.  The examination report 
should reflect that such review was 
accomplished.  All indicated tests, 
including X-rays and range of motion 
studies in degrees, should be performed.  

The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  The examiner 
is asked to identify any objective 
evidence of pain or functional loss due 
to pain.  The specific functional 
impairment due to pain should be 
identified, and the examiner should 
assess the extent of any pain.  The 
examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

In addition, based on examination 
findings and a review of the claims 
folder, the examiner is asked to specify, 
if possible, whether the veteran has 
experienced incapacitating episodes 
(i.e., periods of acute signs and 
symptoms due to the service-connected low 
back disability that require bed rest 
prescribed by a physician and treatment 
by a physician) of intervertebral disc 
syndrome over the past 12 months, and 
identify the total duration of those 
episodes over the past 12 months.  

The examiner is also asked to identify, 
if possible, the signs and symptoms 
resulting from intervertebral disc 
syndrome that are present constantly, or 
nearly so.  Any abnormal sciatic, 
peroneal, popliteal or other nerve 
findings due to intervertebral disc 
syndrome should be described in detail 
and the degree of any paralysis, neuritis 
or neuralgia should be set forth (i.e., 
mild, moderate, severe or complete).  

Additionally, the examiner is asked to 
provide a specific opinion as to the 
interference with employability 
attributable to the veteran's service-
connected status post lumbar surgery for 
herniated disc and spondylolisthesis 
alone, not including any impairment 
caused by his other service-connected or 
nonservice-connected disorders.  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

2.  After the foregoing, the RO should 
re-adjudicate the issue of entitlement to 
an initial disability rating in excess of 
20 percent for status post lumbar surgery 
for herniated disc and spondylolisthesis.  
This review should include consideration 
of the noted revised regulatory criteria 
for evaluating disabilities and injuries 
of the spine at 67 Fed. Reg. 54,345 (Aug. 
22, 2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293) and 68 Fed. Reg. 
51454-58 (Aug. 27, 2003) (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 
through 5243).

3.  If such determination remains 
unfavorable, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) that summarizes the pertinent 
evidence and reflects the reasons and 
bases for the decision reached.  The 
veteran and his representative should be 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



